DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment filed on 10/26/2020 has been entered. Claims 1-20 have 
been canceled. Claims 21-40 are presented for examination.  The information disclosure statements filed on 10/21/2021, 8/2/2021, 4/26/2021, 3/5/2021, 2/2/2021, 12/23/2020, 11/23/2020 and 10/20/2020 have been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,825,001 in view of  Chumbley (Chumbley – 2018/0108008).
Claims 21 and 31 are rejected in view of claim 1 of the ‘001 patent in that they recite a 
virtual payment account linking a wallet with a user payment account and using the wallet’s account to conduct the transaction. 
	The claim differs in calling for the specific steps wherein mobile application payment account linking processor is communicating with a merchant server, comprising: 
i. receiving the transaction request at the merchant computing device and a wallet server hosting the wallet application; 
ii. generating a token for the transaction request in response to receiving the transaction request, the token including user account information; 
iii. sending the token to the merchant computing device; 
iv. validating the transaction request based on the token at both a wallet server hosting the wallet application and a merchant server hosting the merchant computing device; and 
v. generating a user information response message at the wallet server in response to validating the transaction request at both the wallet server and the merchant server, the user information response message including further user account information from the wallet server.  
	However, these claimed method steps are not new. Reference to Chumbley is cited as an evidence showing the conventionality of the steps of sending a token request message (par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.), conducting a transaction using a account profiled stored in a digital wallet (par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, 
	In light of Chumbley’s teachings, it would have been obvious to implement the step of sending and present transaction token to the resource provider in the system as taught by the ‘001 patent. The modification allows the user to user the wallet account to conduct transaction with a resource providers. Thus, the patent protections have been previously granted to the earlier filed patent application. 
	Regarding claim 22, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the method of claim 21, further comprising the mobile computing device logging in to a merchant site of the merchant server via the wallet application (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, digital good purchases, utility payments, purchasing games or gaming credits, or transfer funds between users; par. 0046 – digital wallet issuer, third party service provider; par. 0047 – resource providers include merchants, data providers, government agencies, transit agencies , sell goods and services, 
 	Regarding claim 23, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the method of claim 22, wherein the mobile computing device logs in to the merchant site via a via an interface of the wallet application executing on the mobile computing device (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, digital good purchases, utility payments, purchasing games or gaming credits, or transfer funds between users; par. 0046 – digital wallet issuer, third party service provider; par. 0047 – resource providers include merchants, data providers, government agencies, transit agencies , sell goods and services, provide access to good or services; figures 1, 2, 3; par. 0061, 0062, 0063 – receiving request, digital wallet server computer sends the resource provider specific token over network 130 to user device 120 where it is displayed or stored by user device 120).  
Regarding claim 24, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the method of claim 23, further comprising the merchant server authenticating the wallet application via the token, wherein the token includes a customer ID corresponding to the user account information and the merchant site (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization 
Regarding claim 25, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the method of claim 24, further comprising the merchant computing device retrieving one or more of shipping details and a payment method from the wallet server in response to validating the transaction request (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, digital good purchases, utility payments, purchasing games or gaming credits, or transfer funds between users; par. 0046 – digital wallet issuer, third party service provider; par. 0047 – resource providers include merchants, data providers, government agencies, transit agencies , sell goods and services, provide access to good or services; figures 1, 2, 3; par. 0061, 0062, 0063 – receiving request, 
Regarding claim 26, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the method of claim 25, further comprising determining a payment method for sharing with the merchant computing device in response to validating the transaction request based on the token at the wallet server (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, digital good purchases, utility payments, purchasing games or gaming credits, or transfer funds between users; par. 0046 – digital wallet issuer, third party service provider; par. 0047 – resource providers include merchants, data providers, government agencies, transit agencies , sell goods and services, provide access to good or services; figures 1, 2, 3; par. 0061, 0062, 0063 – receiving request, digital wallet server computer sends the resource provider specific token over network 130 to user device 120 where it is displayed or stored by user device 120).  
Regarding claim 27, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the method of claim 26, wherein the user information response message includes the payment method (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank 
Regarding claim 28, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the method of claim 27, further comprising displaying the user information response message within an interface of the wallet application (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, digital good purchases, utility payments, purchasing games or gaming credits, or transfer funds between users; par. 0046 – digital wallet issuer, third party service provider; par. 0047 – resource providers include merchants, data providers, government agencies, transit agencies , sell goods and services, provide access to good or services; figures 1, 2, 3; par. 0061, 0062, 0063 – receiving request, digital wallet server computer sends the resource provider specific token over network 130 to user device 120 where it is displayed or stored by user device 120).  
Regarding claim 29, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the method of claim 28, wherein the transaction includes one or more of a purchase transaction and a get payment methods transaction, a get addresses transaction, a get loyalty accounts transaction, a make payment authorization transaction, a get entitlements transaction, and a get payment preferences transaction (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, digital good purchases, utility payments, purchasing games or gaming credits, or transfer funds between users; par. 0046 – digital wallet issuer, third party service provider; par. 0047 – resource providers include merchants, data providers, government agencies, transit agencies , sell goods and services, provide access to good or services; figures 1, 2, 3; par. 0061, 0062, 0063 – receiving request, digital wallet server computer sends the resource provider specific token over network 130 to user device 120 where it is displayed or stored by user device 120).  
 	Regarding claim 30, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the method of claim 29, wherein the user information response message includes a back-end notification message sent from the wallet server to the merchant server (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more 
Regarding claim 32, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the system of claim 31, further comprising processor-issuable instructions for logging in to a merchant site of the merchant server via the wallet application (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, digital good purchases, utility payments, purchasing games or gaming credits, or transfer funds between users; par. 0046 – digital wallet issuer, third party service provider; par. 0047 – resource providers include merchants, data providers, government agencies, transit agencies , sell goods and services, provide access to good or services; figures 1, 2, 3; par. 0061, 0062, 0063 – receiving request, digital wallet server computer sends the resource provider specific token over network 130 to user device 120 where it is displayed or stored by user device 120).  
 	Regarding claim 33, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the system of claim 32 wherein the 
 	Regarding claim 34, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the system of claim 33, further comprising processor-issuable instructions for authenticating the wallet application via the token, wherein the token includes a customer ID corresponding to the user account information and the merchant site (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, digital good purchases, utility payments, purchasing games or gaming credits, or transfer funds between users; par. 0046 – digital wallet issuer, third party service provider; par. 0047 – resource providers include 
 	Regarding claim 35, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the system of claim 34, further comprising processor-issuable instructions for retrieving one or more of shipping details and a payment method from the wallet server in response to validating the transaction request (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, digital good purchases, utility payments, purchasing games or gaming credits, or transfer funds between users; par. 0046 – digital wallet issuer, third party service provider; par. 0047 – resource providers include merchants, data providers, government agencies, transit agencies , sell goods and services, provide access to good or services; figures 1, 2, 3; par. 0061, 0062, 0063 – receiving request, digital wallet server computer sends the resource provider specific token over network 130 to user device 120 where it is displayed or stored by user device 120).  
 	Regarding claim 36, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the system of claim 35, further comprising processor-issuable instructions for determining a payment method for sharing with the merchant computing device in response to validating the transaction request based on the 
 	Regarding claim 37, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the system of claim 36, wherein the user information response message includes the payment method (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, digital good purchases, utility payments, purchasing games or gaming credits, or transfer funds between users; par. 0046 – digital wallet issuer, third party service provider; par. 0047 – resource providers include merchants, data providers, government agencies, transit agencies , sell goods and services, provide access to good or services; figures 1, 2, 3; par. 0061, 0062, 0063 – receiving request, digital wallet server computer sends the resource provider 
Regarding claim 38, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the system of claim 37, further comprising processor-issuable instructions for displaying the user information response message within an interface of the wallet application (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, digital good purchases, utility payments, purchasing games or gaming credits, or transfer funds between users; par. 0046 – digital wallet issuer, third party service provider; par. 0047 – resource providers include merchants, data providers, government agencies, transit agencies , sell goods and services, provide access to good or services; figures 1, 2, 3; par. 0061, 0062, 0063 – receiving request, digital wallet server computer sends the resource provider specific token over network 130 to user device 120 where it is displayed or stored by user device 120).  
 	Regarding claim 39, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the system of claim 38, wherein the transaction includes one or more of a purchase transaction and a get payment methods transaction, a get addresses transaction, a get loyalty accounts transaction, a make payment authorization transaction, a get entitlements transaction, and a get payment preferences transaction (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a 
 	Regarding claim 40, see the discussions regarding claim 21 in view of the ‘001 patent and Chumbley. Further, the ‘001 patent/Chumbley discloses the system of claim 39, wherein the user information response message includes a back-end notification message sent from the wallet server to the merchant server (Chumbley; par. 0043 – a token request may include payment credentials, mobile device identification information, a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, etc.; par. 0045 – a digital wallet may store user profile information, payment credentials, bank account information, one or more digital wallet identifiers and/or the like that are used for retail purchase, digital good purchases, utility payments, purchasing games or gaming credits, or transfer funds between users; par. 0046 – digital wallet issuer, third party service provider; par. 0047 – resource providers include merchants, data providers, government agencies, transit agencies , sell goods and services, provide access to good or services; figures 1, 2, 3; par. 0061, 0062, 0063 – receiving request, digital wallet server computer sends the resource provider specific token over network 130 to user device 120 where it is displayed or stored by user device 120).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887